This matter coming on for consideration by the Court upon Report to the Court, Findings of Fact and Conclusions of Law, and Recommendations of the Judicial Standards Commission, and the Court having considered the matter and having heard oral argument, it is the decision of the Court that said Respondent Marvin E. Terry did willfully violate the Code of Judicial Conduct in that he did accept a favor from a person appearing before his Court, thus giving rise to an appearance of impropriety. The Court thus having found the findings and conclusions of the Judicial Standards Commission to be fully substantiated, hereby adopts the recommendations of the Judicial Standards Commission. NOW, THEREFORE, IT IS ORDERED that the Recommendations of the Judicial Standards Commission are hereby adopted, and the Respondent Marvin E. Terry is hereby suspended for a period of thirty days without pay, effective the date of the final order of the Court. IT IS FURTHER ORDERED that Respondent pay costs incurred in the amount of $99.72 to the Judicial Standards Commission.